--------------------------------------------------------------------------------

AMENDED AND RESTATED CERTIFICATE OF INCORPORATION

OF

MASTHERCELL GLOBAL INC.

The undersigned, as President of Masthercell Global Inc., a Delaware corporation
organized and existing under and by virtue of the General Corporation Law of the
State of Delaware, as amended (the “Corporation”), does hereby certify that:

1.      The name of the Corporation is Masthercell Global Inc. The Corporation
was incorporated on December 27, 2017.

2.      The provisions of the certificate of incorporation of the Corporation,
and as herein amended, are hereby restated and integrated into the single
instrument which is hereinafter set forth, and which is entitled Amended and
Restated Certificate of Incorporation of Masthercell Global Inc.

3.      The amendments, integration and restatement of the certificate of
incorporation of the Corporation herein certified have been duly adopted by the
board of directors and stockholders of the Corporation in accordance with the
provisions of Sections 141(f), 228, 241 and 245 of the General Corporation Law
of the State of Delaware.

4.      As of the effective date of this Amended and Restated Certificate of
Incorporation, no shares of any stock have been issued by the Corporation.

5.      This Amended and Restated Certificate of Incorporation shall be
effective upon filing.

6.      The certificate of incorporation of the Corporation, as amended,
integrated and restated herein, shall at the effective time of this Amended and
Restated Certificate of Incorporation read in its entirety as follows:

[CONTINUED ON NEXT PAGE]

--------------------------------------------------------------------------------

AMENDED AND RESTATED CERTIFICATE OF INCORPORATION

OF

MASTHERCELL GLOBAL INC.

ARTICLE ONE
NAME

The name of the corporation is Masthercell Global Inc. (the “Corporation”).

ARTICLE TWO
ADDRESS OF REGISTERED AGENT

The address of the Corporation’s registered office in the State of Delaware is
at 850 New Burton Road, Suite 201, Dover, Delaware, 19904, County of Kent. The
name of its registered agent at such address is Cogency Global Inc.

ARTICLE THREE
PURPOSE

The purpose of the Corporation is to engage in any lawful act or activity for
which corporations may be organized under the General Corporation Law of
Delaware, as amended from time to time (the “DGCL”).

ARTICLE FOUR
CAPITAL STOCK

A.      Designation and Amount. The total number of shares of all classes of
stock that the Corporation has authority to issue is 5,000,000 shares,
consisting of 3,000,000 shares of common stock, with a par value of $0.0001 per
share (the “Common Stock”), and 2,000,000 shares of preferred stock, with a par
value of $0.0001 per share (the “Preferred Stock”).

The following is a statement of the designations and the powers, privileges and
rights and the qualifications, limitations or restrictions thereof in respect of
each class of capital stock of the Corporation.

B.      Common Stock.

1.      Classes of Common Stock. Of the 3,000,000 shares of Common Stock that
the Corporation is authorized to issue, 2,500,000 shares shall be designated as
“Voting Common Stock” and 500,000 shares shall be designated as “Non-Voting
Common Stock.”

2.      Rights of the Common Stock. The voting, dividend, liquidation and other
rights of the holders of the Common Stock are subject to and qualified by the
rights, powers and preferences of the holders of the Preferred Stock set forth
herein and the rights, powers and preferences of any additional class or series
of Preferred Stock that may from time to time be designated by resolution of the
Corporation’s board of directors (the “Board”). Except as set forth in this
Article Four, or as required by law, the Voting Common Stock and the Non-Voting
Common Stock shall have the same rights and preferences and shall be treated as
one class of Common Stock. Whenever dividends upon the Preferred Stock, to the
extent such stock may be entitled thereto, shall have been paid or declared and
set apart for payment, the Board may declare a dividend upon the Common Stock.
The holders of the Voting Common Stock and the Non-Voting Common Stock shall
share ratably in any such dividend in proportion to the number of shares of
Voting Common Stock and Non-Voting Common Stock held by each such holder;
provided, however, that in the case of dividends or distributions of shares of
Common Stock, such dividends or distributions may be made by payment of shares
of Voting Common Stock to holders of Voting Common Stock and the payment of
shares of Non-Voting Common Stock to the holders of Non-Voting Common Stock. In
the event of any voluntary or involuntary liquidation, dissolution or winding up
of the Corporation and after the payment of any preferential amounts to be
distributed to the holders of Preferred Stock, the remaining assets of the
Corporation shall be distributed ratably among the holders of the Voting Common
Stock and Non-Voting Common Stock in proportion to the number of shares held by
each such holder.

- 2 -

--------------------------------------------------------------------------------

 3.      Voting Rights. Except as otherwise provided by the DGCL, by this
certificate of incorporation or any amendments hereto (the “Certificate of
Incorporation”) or by resolutions adopted by the Board providing for the
issuance of Preferred Stock in accordance with Section C(2) of this Article
Four, all of the voting power of the Corporation shall be vested in the holders
of the Voting Common Stock, and each holder of Voting Common Stock shall have
one (1) vote for each share of Voting Common Stock held by such holder on all
matters voted upon by the stockholders. The Non-Voting Common Stock shall not
have any voting power, except as otherwise required by the DGCL. There shall be
no cumulative voting. The number of authorized shares of Common Stock (and the
number of shares of Voting Common Stock and Non-Voting Common Stock) may be
increased or decreased (but not below the number of shares thereof then
outstanding) by (in addition to any vote of the holders of one or more series of
Preferred Stock that may be required by the terms of this Certificate of
Incorporation) the affirmative vote of the holders of shares of capital stock of
the Corporation representing a majority of the votes represented by all
outstanding shares of capital stock of the Corporation entitled to vote,
irrespective of the provisions of Section 242(b)(2) of the DGCL and without the
necessity of a vote of the holders of Voting Common Stock or Non-Voting Common
Stock voting as a separate class.

C.      Preferred Stock.

1.      Issuance and Reissuance. Preferred Stock may be issued from time to time
in one or more series, each of such series to consist of such number of shares
and to have such terms, rights, powers and preferences, and the qualifications
and limitations with respect thereto, as stated or expressed herein or in the
resolution or resolutions providing for the issue of such series adopted by the
Board in accordance with Section 2 below. Any shares of Preferred Stock that may
be redeemed, purchased or acquired by the Corporation may be reissued except as
otherwise provided by law or by the terms of any series of Preferred Stock.

2.      Blank Check Preferred Stock. Subject to any vote expressly required by
this Certificate of Incorporation and the last sentence of the last paragraph of
this Section 2, the Board is hereby authorized to provide for the issuance of,
and to issue, one or more series of shares of Preferred Stock, and in connection
with the creation of any such series, by resolution or resolutions providing for
the issue of such shares and by filing a certificate of designation pursuant to
the DGCL, to establish from time to time the powers, designations, voting
rights, if any, preferences, and relative, participating, optional or other
special rights of each such series and the qualifications, limitations or
restrictions thereof. If at any time the Board shall have established and
designated one or more series of Preferred Stock consisting of a number of
shares that constitutes less than all of the authorized number of shares of
Preferred Stock, then the remaining authorized shares of Preferred Stock shall
be deemed to be shares of an undesignated series of Preferred Stock until
designated by the Board as being part of a series previously established or a
new series then being established by the Board. The authority of the Board with
respect to each series of Preferred Stock shall include, but not be limited to,
the authority to determine and fix the following:

- 3 -

--------------------------------------------------------------------------------

(a)      the number of shares to constitute that series and the distinctive
designation of that series;

(b)      whether and under what conditions dividends may be payable on such
shares, the dividend rate, if any, on the shares of that series, whether the
dividends shall be cumulative, and, if so, from which date or dates, and the
preferences, if any, and the special and relative rights of the shares of that
series as to dividends;

(c)      whether or not the shares of that series shall be redeemable, and, if
so, the terms and conditions of such redemption, including the date or dates
upon or after which they shall be redeemable, and the amount per share payable
in case of redemption, which amount may vary under different conditions and at
different redemption dates;

(d)      the rights of the shares of that series in the event of voluntary or
involuntary liquidation, dissolution or winding up of the Corporation, and the
relative rights of priority, if any, of payment of shares of that series;

(e)      whether or not the shares of that series shall be convertible into or
exchangeable for shares of any other class or of any other series of the same or
any other class of capital stock of the Corporation and, if so, the conversion
or exchange price or ratio and other conversion and exchange terms;

(f)      whether or not the shares of that series will have voting rights and,
if applicable, the matters to be voted on by such series and the terms and
conditions under which the shares of that series shall have separate voting
rights or no voting rights;

(g)      whether the shares of that series shall have a sinking fund for the
redemption or purchase of shares of that series, and, if so, the terms and
amount of such sinking fund; and

(h)      other powers, designations, preferences, and relative, participating,
optional or other special rights of the shares of that series and the
qualifications, limitations or restrictions thereof to the full extent now or
hereafter permitted by the laws of the State of Delaware.

- 4 -

--------------------------------------------------------------------------------

Without limiting the generality of the foregoing, and subject to the rights of
any series of Preferred Stock then outstanding, the resolutions providing for
issuance of any series of Preferred Stock may provide that such series shall be
superior or rank equally or be junior to the Preferred Stock of any other series
to the extent permitted by law. Notwithstanding the foregoing, the Board is
authorized to provide for the creation and issuance of, and to issue, one or
more series of shares of Preferred Stock pursuant to this Section C(2), only in
the event that (i) the Board determines that it is reasonably likely that the
Corporation will not have sufficient funds to operate its business or meet its
obligations absent an equity investment in the Corporation and (ii) the holders
of a majority of the issued and outstanding shares of Common Stock have voted
against, or refuse to approve, amending and/or restating this Amended and
Restated Certificate in connection with such equity investment to authorize
shares of such new series or class of Preferred Stock within ten (10) days
following the Board’s request for such approval.

D.      Series A Preferred Stock.

378,000 shares of the authorized and unissued Preferred Stock are hereby
designated “Series A Preferred Stock,” with the following rights, preferences,
powers, privileges and restrictions, qualifications and limitations.

1.           Dividends.

(a)      Dividends to Holders of Series A Preferred Stock. The Corporation shall
not declare, pay or set aside any dividends on shares of any other class or
series of capital stock of the Corporation (other than dividends on shares of
Common Stock payable in shares of Common Stock) unless (in addition to the
obtaining of any consent required elsewhere in this Certificate of
Incorporation) the holders of the Series A Preferred Stock then outstanding
shall simultaneously receive a dividend on each outstanding share of Series A
Preferred Stock in an amount at least equal to (x) in the case of a dividend on
Common Stock or any class or series that is convertible into Common Stock, that
dividend per share of Series A Preferred Stock as would equal the product of (A)
the dividend payable on each share of such class or series determined, if
applicable, as if all such shares of such class or series had been converted
into Common Stock and (B) the number of shares of Common Stock issuable upon
conversion of a share of Series A Preferred Stock, in each case calculated on
the record date for determination of holders entitled to receive such dividend,
or (y) in the case of a dividend on any class or series that is not convertible
into Common Stock, at a rate per share of Series A Preferred Stock determined by
(A) dividing the amount of the dividend payable on each share of such class or
series of capital stock by the original issuance price of such class or series
of capital stock (subject to appropriate adjustment in the event of any stock
dividend, stock split, combination or other similar recapitalization with
respect to such class or series) and (B) multiplying such fraction by an amount
equal to the Series A Original Issue Price (as defined below); provided, that if
the Corporation declares, pays or sets aside, on the same date, a dividend on
shares of more than one class or series of capital stock of the Corporation, the
dividend payable to the holders of Series A Preferred Stock pursuant to this
Section 1(a) shall be calculated based upon the dividend on the class or series
of capital stock that would result in the highest Series A Preferred Stock
dividend. The “Series A Original Issue Price” shall originally mean $31.22 per
share, provided that the Series A Original Issue Price (i) shall be increased
when a holder of Series A Preferred Stock makes a cash contribution to the
Corporation pursuant to Section 1.4(c) or Section 1.6(d) of that certain Stock
Purchase Agreement by and among the Corporation, Orgenesis Inc. (“Orgenesis”)
and GPP-II Masthercell, LLC (“GPP”), on a per share basis in an amount equal to
(A) the amount of such cash contribution divided by (B) the total number of
shares of Series A Preferred Stock held by such holder at the time of such cash
contribution, and (ii) shall be subject to appropriate adjustment in the event
of any stock dividend, stock split, combination or other similar
recapitalization with respect to the Series A Preferred Stock.

- 5 -

--------------------------------------------------------------------------------

2.           Liquidation, Dissolution or Winding Up; Certain Mergers,
Consolidations and Asset Sales.

(a)      Payments to Holders of Series A Preferred Stock. In the event of any
voluntary or involuntary liquidation, dissolution or winding up of the
Corporation or Deemed Liquidation Event (as defined below), the holders of
shares of Series A Preferred Stock then outstanding shall be entitled to be paid
out of the assets of the Corporation available for distribution to its
stockholders, before any payment shall be made to the holders of Common Stock or
any other class or series of stock ranking junior to the Series A Preferred
Stock, by reason of their ownership thereof, an amount per share equal to (i)
1.5 multiplied by the Series A Original Issue Price, plus (ii) any dividends
declared but unpaid thereon. If upon any such liquidation, dissolution or
winding up of the Corporation or Deemed Liquidation Event such remaining assets
of the Corporation available for distribution to its stockholders shall be
insufficient to pay the holders of shares of Series A Preferred Stock the full
amount to which they shall be entitled under this Section 2(a), then the holders
of shares of Series A Preferred Stock shall share ratably in any distribution of
the assets available for distribution in proportion to the respective amounts
which would otherwise be payable in respect of the shares held by them upon such
distribution if all amounts payable on or with respect to such shares were paid
in full.

(b)      Distribution of Remaining Assets. In the event of any voluntary or
involuntary liquidation, dissolution or winding up of the Corporation or Deemed
Liquidation Event, after the payment of all preferential amounts required to be
paid to the holders of any and all classes or series of Preferred Stock
(including the Series A Preferred Stock), the remaining assets of the
Corporation available for distribution to its stockholders shall be distributed
to the holders of shares of Series A Preferred Stock and Common Stock, pro rata
based, for each such holder, on the sum of (x) the number of shares of Common
Stock held by such holder plus (y) for any holder of Preferred Stock the number
of shares of Common Stock that would be issuable to such holder upon conversion
of such Preferred Stock pursuant to the terms of this Certificate of
Incorporation immediately prior to such liquidation, dissolution or winding up
of the Corporation or Deemed Liquidation Event. The aggregate amount which a
holder of a share of Series A Preferred Stock is entitled to receive under
Sections 2(a) and 2(b) is hereinafter referred to as the “Series A Liquidation
Amount”).

(c)      Deemed Liquidation Events. 

 (i)      Each of the following events shall be deemed to be a liquidation of
the Corporation (a “Deemed Liquidation Event”), unless the holders of fifty
percent (50%) or more of the outstanding shares of Series A Preferred Stock
elect otherwise by written notice given to the Corporation:

- 6 -

--------------------------------------------------------------------------------

(A)      a merger or consolidation in which:

  (I)

the Corporation is a constituent party or

        (II)

a subsidiary of the Corporation is a constituent party and the Corporation
issues shares of its capital stock pursuant to such merger or consolidation,

except any such merger or consolidation transaction involving the Corporation or
a subsidiary in which the shares of capital stock of the Corporation outstanding
immediately prior to such merger or consolidation transaction continue to
represent, or are converted into or exchanged for shares of capital stock that
represent, immediately following such merger or consolidation at least a
majority, by voting power, of the capital stock of (1) the surviving or
resulting corporation or (2) if the surviving or resulting corporation is a
wholly owned subsidiary of another corporation immediately following such merger
or consolidation transaction, the parent corporation of such surviving or
resulting corporation (provided that, for the purpose of this Section 2(c)(i),
all shares of Common Stock issuable upon exercise of Options (as defined below)
outstanding immediately prior to such merger or consolidation or upon conversion
of Convertible Securities (as defined below) outstanding immediately prior to
such merger or consolidation transaction shall be deemed to be outstanding
immediately prior to such merger or consolidation transaction and, if
applicable, converted or exchanged in such merger or consolidation transaction
on the same terms as the actual outstanding shares of Common Stock are converted
or exchanged); or

(B)      the sale, lease, transfer, exclusive license or other disposition, in a
single transaction or series of related transactions, by the Corporation or any
subsidiary of the Corporation of all or substantially all the assets of the
Corporation and its subsidiaries taken as a whole, or the sale or disposition
(whether by merger or otherwise) of one or more subsidiaries of the Corporation
if substantially all of the assets of the Corporation and its subsidiaries taken
as a whole are held by such subsidiary or subsidiaries, except where such sale,
lease, transfer, exclusive license or other disposition is to a wholly owned
subsidiary of the Corporation.

(ii)      The Corporation shall not have the power to effect any transaction
constituting a Deemed Liquidation Event referred to in Section 2(c)(i) above
unless the definitive agreement for such transaction provides that the
consideration payable to the stockholders of the Corporation shall be allocated
among the holders of capital stock of the Corporation in accordance with
Sections 2(a) and 2(b) above.

(iii)      In the event of a Deemed Liquidation Event pursuant to Section
2(c)(i) above, if the Corporation does not effect a dissolution of the
Corporation under the DGCL within 60 days after such Deemed Liquidation Event,
then (A) the Corporation shall deliver a written notice to each holder of Series
A Preferred Stock no later than the 60th day after the Deemed Liquidation Event
advising such holders of their right (and the requirements to be met to secure
such right) pursuant to the terms of the following clause (B) to require the
redemption of such shares of Series A Preferred Stock, and (B) if the holders of
at least 50% of the then outstanding shares of Series A Preferred Stock so
request in a written instrument delivered to the Corporation not later than 90
days after such Deemed Liquidation Event, the Corporation shall use the
consideration received by the Corporation for such Deemed Liquidation Event (net
of any retained liabilities associated with the assets sold or technology
licensed, as determined in good faith by the Board), together with any other
assets of the Corporation available for distribution to its stockholders (the
“Net Proceeds”) to redeem, to the extent legally available therefor, on the 90th
day after such Deemed Liquidation Event (the “Liquidation Redemption Date”), all
outstanding shares of Series A Preferred Stock for an amount equal to the amount
determined in accordance with Sections 2(a) and 2(b). In the event of a
redemption pursuant to the preceding sentence, if the Net Proceeds are not
sufficient to redeem all outstanding shares of Series A Preferred Stock, or if
the Corporation does not have sufficient lawfully available funds to effect such
redemption, then the Corporation shall, in accordance with the preference of
payments set forth in Sections 2(a) and 2(b), (x) redeem all of the outstanding
shares of Series A Preferred Stock at a price per share equal to the Series A
Liquidation Amount, or, if the Net Proceeds or the Corporation’s otherwise
lawfully available funds are not sufficient to pay such amount, redeem a pro
rata portion of each holder’s shares of Series A Preferred Stock to the fullest
extent of such Net Proceeds or such lawfully available funds, as the case may
be, and, where such redemption is limited by the amount of lawfully available
funds, the Corporation shall redeem the remaining shares of Series A Preferred
Stock to have been redeemed as soon as practicable after the Corporation has
funds legally available therefore, and (y) after payment in full of such
amounts, the Corporation shall pay the remainder of any Net Proceeds in
accordance with Section 2(b). Prior to the distribution or redemption provided
for in this Section 2(c)(iii), the Corporation shall not expend or dissipate the
consideration received for such Deemed Liquidation Event, except to discharge
expenses incurred in the ordinary course of business.

- 7 -

--------------------------------------------------------------------------------

(iv)      The amount deemed paid or distributed to the holders of capital stock
of the Corporation upon any such merger, consolidation, sale, transfer,
exclusive license, other disposition or redemption shall be the cash or the
value of the property, rights or securities paid or distributed to such holders
by the Corporation or the acquiring person, firm or other entity. The value of
such property, rights or securities shall be determined in good faith by the
Board.

(v)      In the event of a Deemed Liquidation Event pursuant to Section 2(c)(i)
above, if any portion of the consideration payable to the stockholders of the
Corporation is placed into escrow and/or is payable to the stockholders of the
Corporation subject to contingencies, the definitive agreement shall provide
that (a) the portion of such consideration that is not placed in escrow and not
subject to any contingencies (the “Initial Consideration”) shall be allocated
among the holders of capital stock of the Corporation in accordance with
Sections 2(a) and 2(b) as if the Initial Consideration were the only
consideration payable in connection with such Deemed Liquidation Event and (b)
any additional consideration which becomes payable to the stockholders of the
Corporation upon release from escrow or satisfaction of contingencies shall be
allocated among the holders of capital stock of the Corporation in accordance
with Sections 2(a) and 2(b) after taking into account the previous payment of
the Initial Consideration as part of the same transaction.

- 8 -

--------------------------------------------------------------------------------

3.           Voting.

(a)      On any matter presented to the stockholders of the Corporation for
their action or consideration at any meeting of stockholders of the Corporation
(or by written consent of stockholders in lieu of meeting), each holder of
outstanding shares of Series A Preferred Stock shall be entitled to cast the
number of votes equal to the number of whole shares of Voting Common Stock into
which the shares of Series A Preferred Stock held by such holder are convertible
as of the record date for determining stockholders entitled to vote on such
matter. Except as provided by law or by the provisions of this Certificate of
Incorporation (including Section 3(b) below), holders of Series A Preferred
Stock shall vote together with the holders of Voting Common Stock, and with the
holders of any other series of Preferred Stock the terms of which so provide, as
a single class.

(b)      At any time when shares of Series A Preferred Stock are outstanding,
and in addition to any other vote required by law or this Certificate of
Incorporation, without the written consent or affirmative vote of the holders of
a majority of the then outstanding shares of Series A Preferred Stock (which for
purposes of this Certificate of Incorporation shall be GPP), given in writing or
by vote at a meeting, consent or voting (as the case may be) separately as a
class, the Corporation shall not, either directly or by amendment, merger,
consolidation or otherwise, take any of the actions set forth in Section 3.5 of
that certain Stockholders’ Agreement, by and among the Corporation, GPP,
Orgenesis and the other stockholders of the Corporation, as such agreement may
be amended, modified or restated from time to time (the “Stockholders’
Agreement”).

4.           Optional Conversion.

The holders of the Series A Preferred Stock shall have conversion rights as
follows (the “Conversion Rights”):

(a)      Right to Convert.

(i)      Each share of Series A Preferred Stock shall be convertible, at the
option of the holder thereof, at any time and from time to time, and without the
payment of additional consideration by the holder thereof, into such number of
fully paid and nonassessable shares of Voting Common Stock as is determined by
dividing (A) the Series A Original Issue Price by (B) the Series A Conversion
Price (as defined below) in effect at the time of conversion. The “Series A
Conversion Price” shall initially be equal to $31.22 per share.

(ii)      The Series A Conversion Price and the rate at which shares of Series A
Preferred Stock may be converted into shares of Voting Common Stock under this
Certificate of Incorporation, shall be subject to adjustment as provided below.

(iii)      In the event of a notice of redemption of any shares of Series A
Preferred Stock pursuant to Section 6, the Conversion Rights of the shares
designated for redemption shall terminate at the close of business on the last
full day preceding the date fixed for redemption, unless the redemption price is
not fully paid on such redemption date, in which case the Conversion Rights for
such shares shall continue until such price is paid in full. In the event of a
liquidation, dissolution or winding up of the Corporation or a Deemed
Liquidation Event, the Conversion Rights of any share of Series A Preferred
Stock shall terminate at the close of business on the last full day preceding
the earliest date fixed for the payment of any amount distributable on such
event to the holders of any shares of Series A Preferred Stock.

- 9 -

--------------------------------------------------------------------------------

(b)      Mechanics of Conversion.

(i)      In order for a holder of Series A Preferred Stock to voluntarily
convert shares of Series A Preferred Stock into shares of Voting Common Stock,
such holder shall surrender the certificate or certificates for such shares of
Series A Preferred Stock (or, if such registered holder alleges that such
certificate has been lost, stolen or destroyed, a lost certificate affidavit and
agreement reasonably acceptable to the Corporation to indemnify the Corporation
against any claim that may be made against the Corporation on account of the
alleged loss, theft or destruction of such certificate), at the office of the
transfer agent for the Series A Preferred Stock (or at the principal office of
the Corporation if the Corporation serves as its own transfer agent), together
with written notice that such holder elects to convert all or any number of the
shares of the Series A Preferred Stock represented by such certificate or
certificates and, if applicable, any event on which such conversion is
contingent. Such notice shall state such holder’s name or the names of the
nominees in which such holder wishes the certificate or certificates for shares
of Voting Common Stock to be issued. If required by the Corporation,
certificates surrendered for conversion shall be endorsed or accompanied by a
written instrument or instruments of transfer, in form satisfactory to the
Corporation, duly executed by the registered holder or his, her or its attorney
duly authorized in writing. The close of business on the date of receipt by the
transfer agent (or by the Corporation if the Corporation serves as its own
transfer agent) of such certificates (or lost certificate affidavit and
agreement) and notice shall be the time of conversion (the “Conversion Time”),
and the shares of Voting Common Stock issuable upon conversion of the shares
represented by such certificate shall be deemed to be outstanding of record as
of such date. The Corporation shall, as soon as practicable after the Conversion
Time, (a) issue and deliver at such office to such holder of Series A Preferred
Stock, or to his, her or its nominees, certificates for the number of shares of
Voting Common Stock to which such holder shall be entitled and (b) pay any
accrued and unpaid dividends with respect to the shares of Series A Preferred
Stock converted. 

(ii)      The Corporation shall at all times when the Series A Preferred Stock
shall be outstanding, reserve and keep available out of its authorized but
unissued stock, for the purpose of effecting the conversion of the Series A
Preferred Stock, such number of its duly authorized shares of Voting Common
Stock as shall from time to time be sufficient to effect the conversion of all
outstanding Series A Preferred Stock; and if at any time the number of
authorized but unissued shares of Voting Common Stock shall not be sufficient to
effect the conversion of all then outstanding shares of the Series A Preferred
Stock, the Corporation shall take such corporate action as may be necessary to
increase its authorized but unissued shares of Voting Common Stock to such
number of shares as shall be sufficient for such purposes, including, without
limitation, engaging in best efforts to obtain the requisite stockholder
approval of any necessary amendment to this Certificate of Incorporation. Before
taking any action which would cause an adjustment reducing the Series A
Conversion Price below the then par value of the shares of Voting Common Stock
issuable upon conversion of the Series A Preferred Stock, the Corporation will
take any corporate action which may, in the opinion of its counsel, be necessary
in order that the Corporation may validly and legally issue fully paid and
nonassessable shares of Voting Common Stock at such adjusted Conversion Price.

- 10 -

--------------------------------------------------------------------------------

(iii)      All shares of Series A Preferred Stock which shall have been
surrendered for conversion as herein provided shall no longer be deemed to be
outstanding and all rights with respect to such shares, including the rights, if
any, to receive notices and to vote, shall immediately cease and terminate at
the Conversion Time, except only the right of the holders thereof to receive
shares of Voting Common Stock in exchange therefor and the right to receive
payment of any accrued and unpaid dividends thereon. Any shares of Series A
Preferred Stock so converted shall be retired and cancelled and shall not be
reissued as shares of such series, and the Corporation (without the need for
stockholder action) may from time to time take such appropriate action as may be
necessary to reduce the authorized number of shares of Series A Preferred Stock
accordingly.

(iv)      Upon any such conversion, no adjustment to the Series A Conversion
Price shall be made for any declared but unpaid dividends on the Series A
Preferred Stock surrendered for such conversion or on the Voting Common Stock
delivered upon such conversion.

(c)      Adjustments to Series A Conversion Price for Diluting Issues.

(i)      Special Definitions. For purposes of this Section 4, the following
definitions shall apply:

(A)     “Option” shall mean rights, options or warrants to subscribe for,
purchase or otherwise acquire Common Stock or Convertible Securities.

(B)      “Series A Original Issue Date” shall mean the date on which the first
share of Series A Preferred Stock was issued.

(C)      “Convertible Securities” shall mean any evidences of indebtedness,
shares or other securities directly or indirectly convertible into or
exchangeable for Common Stock, but excluding Options.

(D)      “Additional Shares of Common Stock” shall mean all shares of Common
Stock issued (or, pursuant to Section 4(c)(iii) below, deemed to be issued) by
the Corporation after the Series A Original Issue Date, other than the following
(“Exempted Securities”):

  (I)

shares of Common Stock issued or deemed issued as a dividend or distribution on
Series A Preferred Stock;

        (II)

shares of Common Stock issued or deemed issued by reason of a dividend, stock
split, split-up or other distribution on shares of Common Stock that is covered
by Section 4(d) or 4(e) below;

- 11 -

--------------------------------------------------------------------------------


(III)

shares of Common Stock issued or deemed issued to employees or directors of, or
consultants to, the Corporation or any of its subsidiaries pursuant to a plan,
agreement or arrangement approved by the Board;

      (IV)

shares of Common Stock or Convertible Securities issued or deemed issued in
connection with (x) the acquisition of another person’s or entity’s business by
the Corporation or any of its subsidiaries (whether by acquisition of stock or
assets or by merger, consolidation, reorganization or other similar
transaction), (y) the formation of a joint venture or collaboration arrangement,
or (z) a non- capital raising transaction or for non-cash consideration, such as
issuances to vendors or strategic or marketing partners; or

      (V)

shares of Common Stock or Convertible Securities actually issued upon the
exercise of Options or shares of Common Stock actually issued upon the
conversion or exchange of Convertible Securities, in each case provided such
issuance is pursuant to the terms of such Option or Convertible Security.

(ii)      No Adjustment of Series A Conversion Price. No adjustment in the
Series A Conversion Price shall be made as the result of the issuance or deemed
issuance of Additional Shares of Common Stock if the Corporation receives
written notice from the holders of at least 50% of the then-outstanding shares
of Series A Preferred Stock agreeing that no such adjustment shall be made as
the result of the issuance or deemed issuance of such Additional Shares of
Common Stock.

(iii)      Deemed Issue of Additional Shares of Common Stock.

(A)      If the Corporation at any time or from time to time after the Series A
Original Issue Date shall issue any Options or Convertible Securities (excluding
Options or Convertible Securities which, upon exercise, conversion or exchange
thereof, would entitle the holder thereof to receive Exempted Securities) or
shall fix a record date for the determination of holders of any class of
securities entitled to receive any such Options or Convertible Securities, then
the maximum number of shares of Common Stock (as set forth in the instrument
relating thereto, assuming the satisfaction of any conditions to exercisability,
convertibility or exchangeability but without regard to any provision contained
therein for a subsequent adjustment of such number) issuable upon the exercise
of such Options or, in the case of Convertible Securities and Options therefor,
the conversion or exchange of such Convertible Securities, shall be deemed to be
Additional Shares of Common Stock issued as of the time of such issue or, in
case such a record date shall have been fixed, as of the close of business on
such record date.

- 12 -

--------------------------------------------------------------------------------

(B)      If the terms of any Option or Convertible Security, the issuance of
which resulted in an adjustment to the Series A Conversion Price pursuant to the
terms of Section 4(c)(iv) below, are revised (as a result of an amendment to
such terms or any other adjustment pursuant to the provisions of such Option or
Convertible Security (but excluding automatic adjustments to such terms pursuant
to anti-dilution or similar provisions of such Option or Convertible Security))
to provide for either (1) any increase or decrease in the number of shares of
Common Stock issuable upon the exercise, conversion or exchange of any such
Option or Convertible Security or (2) any increase or decrease in the
consideration payable to the Corporation upon such exercise, conversion or
exchange, then, effective upon such increase or decrease becoming effective, the
Series A Conversion Price computed upon the original issue of such Option or
Convertible Security (or upon the occurrence of a record date with respect
thereto) shall be readjusted to such Series A Conversion Price as would have
obtained had such revised terms been in effect upon the original date of
issuance of such Option or Convertible Security. Notwithstanding the foregoing,
no readjustment pursuant to this clause (B) shall have the effect of increasing
the Series A Conversion Price to an amount which exceeds the lower of (i) the
Series A Conversion Price in effect immediately prior to the original adjustment
made as a result of such Option or Convertible Security, or (ii) the Series A
Conversion Price that would have resulted from any issuances of Additional
Shares of Common Stock (other than deemed issuances of Additional Shares of
Common Stock as a result of the issuance of such Option or Convertible Security)
between the original adjustment date and such readjustment date.

(C)      If the terms of any Option or Convertible Security (excluding Options
or Convertible Securities which, upon exercise, conversion or exchange thereof,
would entitle the holder thereof to receive Exempted Securities), the issuance
of which did not result in an adjustment to the Series A Conversion Price
pursuant to the terms of Section 4(c)(iv) below (either because the
consideration per share (determined pursuant to Section 4(c)(v) hereof) of the
Additional Shares of Common Stock subject thereto was equal to or greater than
the Series A Conversion Price then in effect, or because such Option or
Convertible Security was issued before the Series A Original Issue Date), are
revised after the Series A Original Issue Date (as a result of an amendment to
such terms or any other adjustment pursuant to the provisions of such Option or
Convertible Security (but excluding automatic adjustments to such terms pursuant
to anti-dilution or similar provisions of such Option or Convertible Security))
to provide for either (1) any increase in the number of shares of Common Stock
issuable upon the exercise, conversion or exchange of any such Option or
Convertible Security or (2) any decrease in the consideration payable to the
Corporation upon such exercise, conversion or exchange, then such Option or
Convertible Security, as so amended or adjusted, and the Additional Shares of
Common Stock subject thereto (determined in the manner provided in Section
4(c)(iii)(A) above) shall be deemed to have been issued effective upon such
increase or decrease becoming effective.

(D)      Upon the expiration or termination of any unexercised Option or
unconverted or unexchanged Convertible Security (or portion thereof) which
resulted (either upon its original issuance or upon a revision of its terms) in
an adjustment to the Series A Conversion Price pursuant to the terms of Section
4(c)(iv) below, the Series A Conversion Price shall be readjusted to Series A
Conversion Price as would have obtained had such Option or Convertible Security
(or portion thereof) never been issued.

- 13 -

--------------------------------------------------------------------------------

(E)      If the number of shares of Common Stock issuable upon the exercise,
conversion and/or exchange of any Option or Convertible Security, or the
consideration payable to the Corporation upon such exercise, conversion and/or
exchange, is calculable at the time such Option or Convertible Security is
issued or amended but is subject to adjustment based upon subsequent events, any
adjustment to the Series A Conversion Price provided for in this Section
4(c)(iii) shall be effected at the time of such issuance or amendment based on
such number of shares or amount of consideration without regard to any
provisions for subsequent adjustments (and any subsequent adjustments shall be
treated as provided in clauses (B) and (C) of this Section 4(c)(iii)). If the
number of shares of Common Stock issuable upon the exercise, conversion and/or
exchange of any Option or Convertible Security, or the consideration payable to
the Corporation upon such exercise, conversion and/or exchange, cannot be
calculated at all at the time such Option or Convertible Security is issued or
amended, any adjustment to the Series A Conversion Price that would result under
the terms of this Section 4(c)(iii) at the time of such issuance or amendment
shall instead be effected at the time such number of shares and/or amount of
consideration is first calculable (even if subject to subsequent adjustments),
assuming for purposes of calculating such adjustment to the Series A Conversion
Price that such issuance or amendment took place at the time such calculation
can first be made.

(iv)      Adjustment of Series A Conversion Price Upon Issuance of Additional
Shares of Common Stock. In the event the Corporation shall at any time after the
Series A Original Issue Date issue Additional Shares of Common Stock (including
Additional Shares of Common Stock deemed to be issued pursuant to Section
4(c)(iii)), without consideration or for a consideration per share less than the
Series A Conversion Price in effect immediately prior to such issue, then the
Series A Conversion Price shall be reduced, concurrently with such issue, to a
price (calculated to the nearest one-hundredth of a cent) determined in
accordance with the following formula:

CP2 = CP1* (A + B) ÷ (A + C).

For purposes of the foregoing formula, the following definitions shall apply:

(A)      “CP2” shall mean the Series A Conversion Price in effect immediately
after such issue of Additional Shares of Common Stock;

(B)      “CP1” shall mean the Series A Conversion Price in effect immediately
prior to such issue of Additional Shares of Common Stock;

(C)      “A” shall mean the number of shares of Common Stock outstanding
immediately prior to such issue of Additional Shares of Common Stock (treating
for this purpose as outstanding, in addition to the outstanding shares of Common
Stock, all shares of Common Stock issuable upon exercise of Options outstanding
immediately prior to such issue or upon conversion or exchange of Convertible
Securities (including the Series A Preferred Stock) outstanding (assuming
exercise of any outstanding Options therefor) immediately prior to such issue);

(D)      “B” shall mean the number of shares of Common Stock that would have
been issued if such Additional Shares of Common Stock had been issued at a price
per share equal to CP1 (determined by dividing the aggregate consideration
received by the Corporation in respect of such issue by CP1); and

- 14 -

--------------------------------------------------------------------------------

(E)      “C” shall mean the number of such Additional Shares of Common Stock
issued in such transaction.

(v)      Determination of Consideration. For purposes of this Section 4(c), the
consideration received by the Corporation for the issue of any Additional Shares
of Common Stock shall be computed as follows:

(A)      Cash and Property: Such consideration shall:



  (I)

insofar as it consists of cash, be computed at the aggregate amount of cash
received by the Corporation, excluding amounts paid or payable for accrued
interest;

        (II)

insofar as it consists of property other than cash, be computed at the fair
market value thereof at the time of such issue, as determined in good faith by
the Board; and

        (III)

in the event Additional Shares of Common Stock are issued together with other
shares or securities or other assets of the Corporation for consideration which
covers both, be the proportion of such consideration so received, computed as
provided in clauses (I) and (II) above, as determined in good faith by the
Board.

(B)      Options and Convertible Securities. The consideration per share
received by the Corporation for Additional Shares of Common Stock deemed to have
been issued pursuant to Section 4(c)(iii), relating to Options and Convertible
Securities, shall be determined by dividing:

  (I)

the total amount, if any, received or receivable by the Corporation as
consideration for the issue of such Options or Convertible Securities, plus the
minimum aggregate amount of additional consideration (as set forth in the
instruments relating thereto, without regard to any provision contained therein
for a subsequent adjustment of such consideration) payable to the Corporation
upon the exercise of such Options or the conversion or exchange of such
Convertible Securities, or in the case of Options for Convertible Securities,
the exercise of such Options for Convertible Securities and the conversion or
exchange of such Convertible Securities, by

- 15 -

--------------------------------------------------------------------------------


  (II)

the maximum number of shares of Common Stock (as set forth in the instruments
relating thereto, without regard to any provision contained therein for a
subsequent adjustment of such number) issuable upon the exercise of such Options
or the conversion or exchange of such Convertible Securities.

(vi)      Multiple Closing Dates. In the event the Corporation shall issue on
more than one date Additional Shares of Common Stock that are a part of one
transaction or a series of related transactions and that would result in an
adjustment to the Series A Conversion Price pursuant to the terms of Section
4(c)(iv) above, and such issuance dates occur within a period of no more than
120 days from the first such issuance to the final such issuance, then, upon the
final such issuance, the Series A Conversion Price shall be readjusted to give
effect to all such issuances as if they occurred on the date of the first such
issuance (and without giving effect to any additional adjustments as a result of
any such subsequent issuances within such period).

(d)      Adjustment for Stock Splits and Combinations. If the Corporation shall
at any time or from time to time after the Series A Original Issue Date effect a
subdivision of the outstanding Common Stock, the Series A Conversion Price in
effect immediately before that subdivision or combination shall be
proportionately decreased so that the number of shares of Common Stock issuable
on conversion of each share of such series shall be increased in proportion to
such increase in the aggregate number of shares of Common Stock outstanding. If
the Corporation shall at any time or from time to time after the Series A
Original Issue Date combine the outstanding shares of Common Stock, the Series A
Conversion Price in effect immediately before the combination or subdivision
shall be proportionately increased so that the number of shares of Common Stock
issuable on conversion of each share of such series shall be decreased in
proportion to such decrease in the aggregate number of shares of Common Stock
outstanding. Any adjustment under this subsection shall become effective at the
close of business on the date the subdivision or combination becomes effective.

(e)      Adjustment for Certain Dividends and Distributions. In the event the
Corporation at any time or from time to time after the Series A Original Issue
Date shall make or issue, or fix a record date for the determination of holders
of Common Stock entitled to receive, a dividend or other distribution payable on
the Common Stock in additional shares of Common Stock, then and in each such
event the Series A Conversion Price in effect immediately before such event
shall be decreased as of the time of such issuance or, in the event such a
record date shall have been fixed, as of the close of business on such record
date, by multiplying the Series A Conversion Price then in effect by a fraction:

(1)      the numerator of which shall be the total number of shares of Common
Stock issued and outstanding immediately prior to the time of such issuance or
the close of business on such record date, and

- 16 -

--------------------------------------------------------------------------------

(2)      the denominator of which shall be the total number of shares of Common
Stock issued and outstanding immediately prior to the time of such issuance or
the close of business on such record date plus the number of shares of Common
Stock issuable in payment of such dividend or distribution;

provided, however, that if such record date shall have been fixed and such
dividend is not fully paid or if such distribution is not fully made on the date
fixed therefor, the Series A Conversion Price shall be recomputed accordingly as
of the close of business on such record date and thereafter the Series A
Conversion Price shall be adjusted pursuant to this subsection as of the time of
actual payment of such dividends or distributions; and provided further,
however, that no such adjustment shall be made if the holders of the Series A
Preferred Stock simultaneously receive a dividend or other distribution of
shares of Common Stock in a number equal to the number of shares of Common Stock
as they would have received if all outstanding shares of the Series A Preferred
Stock had been converted into Common Stock pursuant to the terms of this
Certificate of Incorporation on the date of such event.

(f)      Adjustments for Other Dividends and Distributions. In the event the
Corporation at any time or from time to time after the Series A Original Issue
Date shall make or issue, or fix a record date for the determination of holders
of Common Stock entitled to receive, a dividend or other distribution payable in
securities of the Corporation (other than a distribution of shares of Common
Stock in respect of outstanding shares of Common Stock) or in other property and
the provisions of Section 4(e) do not apply to such dividend or distribution,
then and in each such event provision shall be made so that the holders of
Series A Preferred Stock shall receive upon conversion thereof, in addition to
the number of shares of Common Stock receivable thereupon, the kind and amount
of securities of the Corporation that they would have been entitled to receive
had all outstanding shares of Series A Preferred Stock been optionally converted
into Common Stock pursuant to the terms of this Certificate of Incorporation on
the date of such event and had they, during the period from the date of such
event to and including the conversion date, retained such securities receivable
by them as aforesaid during such period, giving application to all adjustments
called for during such period under this paragraph with respect to the rights of
the holders of Series A Preferred Stock; provided, however, that no such
provision shall be made if the holders of Series A Preferred Stock receive,
simultaneously with the distribution to the holders of Common Stock, a dividend
or other distribution of such securities or other property in an amount equal to
the amount of such securities or other property as they would have received if
all outstanding shares of Series A Preferred Stock had been converted into
Common Stock pursuant to the terms of this Certificate of Incorporation on the
date of such event.

(g)      Adjustment for Merger or Reorganization, etc. Subject to the provisions
of Section 2(d), if there shall occur any reorganization, recapitalization,
reclassification, consolidation or merger involving the Corporation in which the
Common Stock (but not the Series A Preferred Stock) is converted into or
exchanged for securities, cash or other property (other than a transaction
covered by Section 4(d), (e) or (f)), then, following any such reorganization,
recapitalization, reclassification, consolidation or merger, each share of
Series A Preferred Stock not so converted or exchanged shall thereafter be
convertible in lieu of the Voting Common Stock into which it was convertible
prior to such event into the kind and amount of securities, cash or other
property which a holder of the number of shares of Voting Common Stock issuable
upon conversion of one share of Series A Preferred Stock immediately prior to
such reorganization, recapitalization, reclassification, consolidation or merger
would have been entitled to receive pursuant to such transaction; and, in such
case, appropriate adjustment (as determined in good faith by the Board) shall be
made in the application of the provisions in this Section 4 with respect to the
rights and interests thereafter of the holders of such Series A Preferred Stock,
to the end that the provisions set forth in this Section 4 (including provisions
with respect to changes in and other adjustments of the Series A Conversion
Price) shall thereafter be applicable, as nearly as reasonably may be, in
relation to any securities or other property thereafter deliverable upon the
conversion of the shares of such Series A Preferred Stock.

- 17 -

--------------------------------------------------------------------------------

(h)      Certificate as to Adjustments. Upon the occurrence of each adjustment
or readjustment of the Series A Conversion Price pursuant to this Section 4, the
Corporation at its expense shall, as promptly as reasonably practicable but in
any event not later than 10 days thereafter, compute such adjustment or
readjustment in accordance with the terms hereof and furnish to each holder of
Series A Preferred Stock a certificate setting forth such adjustment or
readjustment (including the kind and amount of securities, cash or other
property into which the shares of such Series A Preferred Stock is convertible)
and showing in detail the facts upon which such adjustment or readjustment is
based. The Corporation shall, as promptly as reasonably practicable after the
written request at any time of any holder of shares of such Series A Preferred
Stock (but in any event not later than 10 days thereafter), furnish or cause to
be furnished to such holder a certificate setting forth (i) the Series A
Conversion Price then in effect, and (ii) the number of shares of Common Stock
and the amount, if any, of other securities, cash or property which then would
be received upon the conversion of the shares of such Series A Preferred Stock.

5.           Mandatory Conversion.

(a)      In the event the Corporation completes the sale of shares of Common
Stock to the public in a firm-commitment underwritten public offering pursuant
to an effective registration statement under the Securities Act of 1933, as
amended (a “Public Offering”), and Orgenesis requests in writing that the
holders of Series A Preferred Stock convert into Voting Common Stock in
connection with, and at the time of completion of, such Public Offering (the
“Mandatory Conversion”) then each outstanding share of Series A Preferred Stock
shall automatically convert into shares of Voting Common Stock in accordance
with the conversion provisions set forth in Section 4 above upon completion of
such Public Offering; but only if, on the date of such Mandatory Conversion, the
Corporation makes a payment, in cash, to each holder of Series A Preferred Stock
equal to 1.5 multiplied by the Series A Original Issue Price for each share of
Series A Preferred Stock held by such holder (the “Conversion Payment”).

(b)      In the event Orgenesis elects to cause the Mandatory Conversion, all
holders of record of shares of Series A Preferred Stock shall be given written
notice of the Mandatory Conversion Date and the place designated for mandatory
conversion of all such shares of Series A Preferred Stock pursuant to this
Section 5 at least ten (10) days (as defined in the Stockholders’ Agreement)
prior to the Mandatory Conversion Date. Such notice shall be sent by overnight
or registered mail, postage prepaid, or given by electronic communication in
compliance with the provisions of the DGCL, to each record holder of Series A
Preferred Stock.

- 18 -

--------------------------------------------------------------------------------

Upon receipt of such notice, each holder of shares of Series A Preferred Stock
shall surrender his, her or its certificate or certificates for all such shares
to the Corporation at the place designated in such notice, and shall thereafter
receive the Conversion Payment and certificates for the number of shares of
Voting Common Stock to which such holder is entitled pursuant to this Section 5.
On the Mandatory Conversion Date (subject to receiving the Conversion Payment),
all outstanding shares of Series A Preferred Stock shall be deemed to have been
converted into shares of Voting Common Stock, which shall be deemed to be
outstanding of record, and all rights with respect to the Series A Preferred
Stock so converted, including the rights, if any, to receive notices and vote
(other than as a holder of Voting Common Stock), will terminate, except only the
rights of the holders thereof, upon surrender of their certificate or
certificates therefor, to receive the Conversion Payment and certificates for
the number of shares of Voting Common Stock into which such Series A Preferred
Stock has been converted, the right to receive payment of any accrued and unpaid
dividends thereon. If so required by the Corporation, certificates surrendered
for conversion shall be endorsed or accompanied by written instrument or
instruments of transfer, in form satisfactory to the Corporation, duly executed
by the registered holder or by his, her or its attorney duly authorized in
writing. As soon as practicable after the Mandatory Conversion Date and the
surrender of the certificate or certificates for Series A Preferred Stock, the
Corporation shall cause to be issued and delivered to such holder, or on his,
her or its written order, certificates for the number of shares of Voting Common
Stock issuable on such conversion in accordance with the provisions hereof.

(c)      All certificates evidencing shares of Series A Preferred Stock which
are required to be surrendered for conversion in accordance with the provisions
hereof shall, from and after the Mandatory Conversion Date, be deemed to have
been retired and cancelled and the shares of Series A Preferred Stock
represented thereby converted into the right to receive the Conversion Payment
and Voting Common Stock for all purposes, notwithstanding the failure of the
holder or holders thereof to surrender such certificates on or prior to such
date. Such converted Series A Preferred Stock may not be reissued as shares of
such Series, and the Corporation may thereafter take such appropriate action
(without the need for stockholder action) as may be necessary to reduce the
authorized number of shares of Series A Preferred Stock accordingly.

(d)      For the avoidance of doubt, an attempted conversion of the Series A
Preferred Stock into Voting Common Stock pursuant to this Section 5 shall not be
effective, and the holders of Series A Preferred Stock shall retain all of their
rights as holders of Series A Preferred Stock under this Certificate of
Incorporation and the Stockholders’ Agreement, until all holders of Series A
Preferred Stock have received the entire amount of their Conversion Payment in
cash.

6.           Redemption.

(a)      In addition to the redemption of the Series A Preferred Stock in
accordance with the Deemed Liquidation provisions of Section 2(c)(iii), each
holder of shares of Series A Preferred Stock (the “Redeeming Holders”) shall
have the right to require the Corporation to redeem its Series A Preferred
Stock, out of funds lawfully available therefore and as further described in
this Section 5, if at least 50% of the then outstanding shares of Series A
Preferred Stock so request in a written instrument (a “Redemption Request”)
delivered to the Corporation at any time after the earlier of (i) the fifth
(5th) anniversary of the Series A Original Issue Date and (ii) the shareholders
of Orgenesis failing to duly and validly Properly Approve (as defined in the
Stockholders’ Agreement) on or before December 31, 2019 the Stockholders’
Agreement Terms (as defined in the Stockholders’ Agreement) and the Corporation
has received an arm’s length offer to purchase the Corporation from a third
party purchaser that is not an affiliate of any stockholder of the Corporation
(the “Proposed Sale”) which the Corporation has not accepted and completed.

- 19 -

--------------------------------------------------------------------------------

(b)      In the event a Redemption Request is delivered at any time following
the fifth (5th) anniversary of the Series A Original Issue Date, the price per
share of Series A Preferred Stock at which the Corporation shall redeem shares
of Series A Preferred Stock pursuant to this Section 6 (the “Redemption Price”)
shall be equal to the Series A Liquidation Amount applicable to each share of
Series A Preferred Stock determined as if a Deemed Liquidation Event had
occurred on the date the Redemption Request is issued and as determined by one
of the top ten (10) United States independent third party accounting firms
selected by the holder of such shares of Series A Preferred Stock in its sole
discretion; provided, however, that if such accounting firms do not provide such
valuation services in the ordinary course of their business as of the time such
valuation is to be requested, then the valuation shall be determined by a
reputable, independent third party entity that provides such valuation services
as chosen by the holder of such shares of Series A Preferred Stock in its sole
discretion.

(c)      In the event the Stockholders’ Agreement Terms are not approved prior
to December 31, 2019 and a Redemption Request is delivered following the
Corporation’s failure to accept and complete a Proposed Sale, the Redemption
Price shall be equal to the Series A Liquidation Amount that would have been
paid for each share of Series A Preferred Stock if the Proposed Sale had been
completed.

(d)      The Corporation shall, pursuant to this Section 6, redeem all shares of
Series A Preferred Stock held by the Redeeming Holders in a single installment
within sixty (60) days after the date of the Redemption Request (the date of
such installment shall be referred to herein as the “Redemption Date”). If the
Corporation does not have sufficient funds legally available to redeem on any
Redemption Date all shares of Series A Preferred Stock to be redeemed on such
Redemption Date, then the Corporation shall redeem a pro rata portion of each
Redeeming Holder’s shares of Series A Preferred Stock out of funds legally
available therefore. Any remaining shares of Series A Preferred Stock held by a
Redeeming Holder that cannot be redeemed shall, at the option of such Redeeming
Holder, be either retained as shares of Series A Preferred Stock or converted
into a promissory note, payable by the Corporation to such Redeeming Holder,
which shall be payable on demand and shall be in the principal amount equal to
the aggregate Redemption Price of such shares. Such promissory note shall accrue
interest at a market rate (provided that such interest shall not exceed the
maximum statutory rate, if any, then in effect). Furthermore, if the Corporation
has insufficient funds to redeem all of the Series A Preferred Stock, the
Corporation shall have the right, but not the obligation, without regards to any
rights or preferences of the Series A Preferred Stock as set forth in this
Certificate of Incorporation or the Stockholders’ Agreement, to raise funds
(either form existing stockholders or outside sources) to meet its obligations
arising from the Redemption Request but only if all amounts payable to all
holders of Series A Preferred Stock are fully paid in cash at time of the
completion of such fundraising.

- 20 -

--------------------------------------------------------------------------------

(e)      The Corporation shall send written notice of the redemption pursuant to
this Section 6 (a “Redemption Notice”) to each Redeeming Holder not less than
fifteen (15) days prior to each Redemption Date. Each Redemption Notice shall
state:

(i)      the number of shares of Series A Preferred Stock held by the Redeeming
Holder(s);

(ii)      the Redemption Date and the Redemption Price;

(iii)      the date upon which the holder’s right to optionally convert such
shares terminates (as determined in accordance with this Certificate of
Incorporation); and

(iv)      that the holder is to surrender to the Corporation, in the manner and
at the place designated, such holder’s certificate or certificates representing
the shares of Series A Preferred Stock to be redeemed.

(f)      On or before the applicable Redemption Date, each Redeeming Holder,
unless such holder has exercised such holder’s right to optionally convert such
shares as provided in this Certificate of Incorporation, shall surrender the
certificate or certificates representing such shares (or, if such registered
holder alleges that such certificate has been lost, stolen or destroyed, a lost
certificate affidavit and agreement reasonably acceptable to the Corporation to
indemnify the Corporation against any claim that may be made against the
Corporation on account of the alleged loss, theft or destruction of such
certificate) to the Corporation, in the manner and at the place designated in
the Redemption Notice, and thereupon the Redemption Price for such shares shall
be payable to the order of the person whose name appears on such certificate or
certificates as the owner thereof. In the event that less than all of the shares
of Series A Preferred Stock represented by a certificate are redeemed, a new
certificate representing the unredeemed shares of Series A Preferred Stock shall
promptly be issued to such holder.

(g)      If the Redemption Notice shall have been duly given and, if on the
applicable Redemption Date, the Redemption Price payable upon redemption of the
shares of Series A Preferred Stock to be redeemed on such Redemption Date is
paid or tendered for payment or deposited with an independent payment agent so
as to be available therefore in a timely manner, then, notwithstanding that the
certificates evidencing any of the shares of Series A Preferred Stock so called
for redemption shall not have been surrendered, dividends with respect to such
shares of Series A Preferred Stock shall cease to accrue after such Redemption
Date and all rights with respect to such shares shall forthwith after the
Redemption Date terminate, except only the right of the holders to receive the
Redemption Price without interest upon surrender of their certificate or
certificates therefor.

7.           Redeemed or Otherwise Acquired Shares. Any shares of Preferred
Stock that are redeemed or otherwise acquired by the Corporation or any of its
subsidiaries shall be automatically and immediately cancelled and retired and
shall not be reissued, sold or transferred. Neither the Corporation nor any of
its subsidiaries may exercise any voting or other rights granted to the holders
of Preferred Stock following such redemption or acquisition.

- 21 -

--------------------------------------------------------------------------------

8.           Waiver. Any of the rights, powers, preferences or other terms of
the holders of Series A Preferred Stock set forth herein may be waived on behalf
of all holders of the Series A Preferred Stock by the affirmative written
consent or vote of the holders of at least 50% of the shares of Series A
Preferred Stock then-outstanding.

ARTICLE FIVE
EXISTENCE

The Corporation is to have perpetual existence.

ARTICLE SIX
GENERAL

A.           Amendment of Certificate of Incorporation. The Corporation reserves
the right to amend, alter, change or repeal any provision contained in this
Certificate of Incorporation in the manner now or hereafter prescribed by law,
and all powers, preferences, rights and privileges conferred upon stockholders,
directors or any other persons in this Certificate of Incorporation are granted
subject to this reservation.

B.           Amendment of Bylaws. In furtherance and not in limitation of the
powers conferred by the laws of the State of Delaware, subject to any additional
vote or approval required by this Certificate of Incorporation or the Bylaws or
any agreement among the stockholders and the Corporation, the Board is expressly
authorized and empowered to adopt, amend or repeal the Bylaws in any respect not
inconsistent with the laws of the State of Delaware or this Certificate of
Incorporation or any agreement among the stockholders and the Corporation;
provided, however, that the fact that such power has been conferred upon the
Board shall not divest the stockholders of the power and authority, nor limit
the power of stockholders, to adopt, amend or repeal the Bylaws.

C.           Powers of Board. In addition to the powers and authority in this
Certificate of Incorporation or by statute expressly conferred upon it, the
Board may exercise all such powers and do all such acts as may be exercised or
done by a corporation under the laws of the State of Delaware, subject to the
provisions of this Certificate of Incorporation and the Bylaws and any agreement
among the stockholders and the Corporation.

D.           Ratification by Stockholders. Any contract, transaction or act of
the Corporation or of the Board or any committee of the Board that shall be
ratified by the holders of a majority of the shares of stock of the Corporation
entitled to vote shall, insofar as permitted by the laws of the State of
Delaware or by this Certificate of Incorporation, be as valid and as binding as
though ratified by every stockholder of the Corporation.

E.           Stockholders’ Meetings. Meetings of the stockholders of the
Corporation may be held within or without the State of Delaware, as the Bylaws
may provide. The books of the Corporation may be kept outside the State of
Delaware at such place or places as may be designated from the time to time by
the Board or in the Bylaws. Election of directors need not be by written ballot
unless the Bylaws so provide.

- 22 -

--------------------------------------------------------------------------------

ARTICLE SEVEN
EXCULPATION

To the fullest extent permitted by law, a director of the Corporation shall not
be personally liable to the Corporation or its stockholders for monetary damages
for breach of fiduciary duty as a director. If the DGCL or any other law of the
State of Delaware is amended after the date of the filing of this Certificate of
Incorporation to authorize corporate action further eliminating or limiting the
personal liability of directors, then the liability of a director of the
Corporation shall be eliminated or limited to the fullest extent permitted by
the DGCL or such other law of the State of Delaware, in each case as so amended.
Any repeal or modification of this Article Seven shall not adversely affect any
right or protection of a director of the Corporation existing at the time of, or
increase the liability of any director of the Corporation with respect to any
acts or omissions of such director occurring prior to, such repeal or
modification.

ARTICLE EIGHT
BUSINESS COMBINATIONS

The Corporation expressly elects not to be governed by Section 203 of the DGCL
as from time to time in effect or any successor provision thereto.

ARTICLE NINE
INDEMNIFICATION

A.           Right to Indemnification. Each person who was or is made a party or
is threatened to be made a party to or is otherwise involved in any threatened,
pending or completed action, investigation, suit or proceeding, whether civil,
criminal, administrative or investigative (hereinafter a “Proceeding”), by
reason of the fact that he or she is or was a director of the Corporation or is
or was serving at the request of the Corporation as a director of another
corporation or as a director or manager of a limited liability company,
partnership, joint venture, trust or other enterprise, including service with
respect to an employee benefit plan (hereinafter an “Indemnitee”), whether the
basis of such Proceeding is an alleged action in an official capacity as a
director or manager or in any other capacity while serving as a director or
manager, shall be indemnified and held harmless by the Corporation to the
fullest extent authorized by the DGCL, as the same exists or may hereafter be
amended (but, in the case of any such amendment, only to the extent that such
amendment permits the Corporation to provide broader indemnification rights than
permitted prior thereto), against all cost, expense, liability and loss
(including attorneys’ fees, judgments, fines, ERISA excise taxes or penalties
and amounts paid in settlement) reasonably incurred or suffered by such
Indemnitee in connection therewith and such indemnification shall continue as to
an Indemnitee who has ceased to be a director or manager and shall inure to the
benefit of the Indemnitee’s heirs, executors and administrators; provided,
however, that, except as provided in Section C below with respect to Proceedings
to enforce rights to indemnification, the Corporation shall indemnify any such
Indemnitee in connection with a Proceeding (or part thereof) initiated by such
Indemnitee only if such Proceeding (or part thereof) was authorized by the
Board.

- 23 -

--------------------------------------------------------------------------------

B.           Right to Advancement of Expenses. Any person entitled to
indemnification pursuant to Section A above shall also be reimbursed by the
Corporation for all expenses incurred in defending or preparing to defend any
Proceeding for which such right to indemnification is applicable, in advance of
its final disposition (hereinafter an “Advancement”); provided, however, that,
if the DGCL requires, an Advancement shall be made only upon delivery to the
Corporation of an undertaking by or on behalf of such person to repay all
amounts so advanced if it shall ultimately be determined by final judicial
decision from which there is no further right to appeal (hereinafter a “Final
Adjudication”) that such person is not entitled to be indemnified for such
expenses under this Article Nine or otherwise.

C.           Right of Indemnitee to Bring Suit. The rights to indemnification
and to Advancement conferred in Sections A and B above shall be contract rights
between the Corporation and each person entitled to such rights to
indemnification and to Advancement. Any repeal or modification of this Article
Nine shall not affect any rights or obligations then existing with respect to
any state of facts or Proceeding then existing. If a claim under Section A or B
above is not paid in full by the Corporation within sixty (60) days after a
written claim has been received by the Corporation, except in the case of a
claim for an Advancement, in which case the applicable period shall be twenty
(20) days, then the Indemnitee may at any time thereafter bring suit against the
Corporation to recover the unpaid amount of the claim. If successful in whole or
in part in any such suit, or in a suit brought by the Corporation to recover an
Advancement pursuant to the terms of an undertaking, then the Indemnitee shall
be entitled to be paid also the expense of prosecuting or defending such suit.
In (1) any suit brought by the Indemnitee to enforce a right to indemnification
under Section A above (but not in a suit brought by the Indemnitee to enforce a
right to an Advancement) it shall be a defense that, and (2) in any suit by the
Corporation to recover an Advancement pursuant to the terms of an undertaking
the Corporation shall be entitled to recover such expenses upon a Final
Adjudication that, the Indemnitee has not met the applicable standard for
indemnification set forth in the DGCL. Neither the failure of the Corporation
(including its Board, its independent legal counsel or its stockholders) to have
made a determination prior to the commencement of such suit that indemnification
of the Indemnitee is proper in the circumstances because the Indemnitee has met
the applicable standard of conduct set forth in the DGCL, nor an actual
determination by the Corporation (including its Board, its independent legal
counsel or its stockholders) that the Indemnitee has not met such applicable
standard of conduct, shall create a presumption that the Indemnitee has not met
the applicable standard of conduct or, in the case of such a suit brought by the
Indemnitee, be a defense to such a suit. In any suit brought by the Indemnitee
to enforce a right to indemnification or to Advancement under this Article Nine,
or by the Corporation to recover an Advancement pursuant to the terms of an
undertaking, the burden of proving that the Indemnitee is not entitled to be
indemnified, or to such Advancement, under this Article Nine or otherwise shall
be on the Corporation.

D.           Non-Exclusivity of Rights. The rights to indemnification and to
Advancement conferred in this Article Nine shall not be exclusive of any other
right that any person may have or hereafter acquire under any statute, this
Certificate of Incorporation, any bylaw, agreement, vote of stockholders or
disinterested directors or otherwise.

E.           Indemnification Priority. The Corporation hereby acknowledges that
certain directors and officers affiliated with institutional investors may have
certain rights to indemnification, advancement of expenses and/or insurance
provided by such institutional investors or certain of their affiliates
(collectively, the “Institutional Indemnitors”). The Corporation hereby agrees
(i) that the Corporation is the full indemnitor of first resort (i.e., its
obligations to the Indemnitee are primary and any obligation of the
Institutional Indemnitors to advance expenses, to provide indemnification and/or
to provide insurance for the same expenses or liabilities incurred by the
Indemnitee are secondary), (ii) that the Corporation shall be required to
advance the full amount of expenses incurred by the Indemnitee in accordance
with this Article Nine without regard to any rights the Indemnitee may have
against the Institutional Indemnitors and (iii) that the Corporation irrevocably
waives, relinquishes and releases the Institutional Indemnitors from any and all
claims against the Institutional Indemnitors for contribution, subrogation or
any other recovery of any kind in respect thereof. The Corporation further
agrees that no advancement or payment by the Institutional Indemnitors on behalf
of the Indemnitee with respect to any claim for which the Indemnitee has sought
indemnification from the Corporation shall affect the foregoing and the
Institutional Indemnitors shall have a right of contribution and/or be
subrogated to the extent of such advancement or payment to all of the rights of
recovery of the Indemnitee against the Corporation. No right of indemnification,
advancement of expenses or other right of recovery that an Indemnitee may have
from any Institutional Indemnitor or any insurer providing insurance coverage
under any policy purchased or maintained by an Institutional Indemnitor shall
reduce or otherwise alter the rights of the Indemnitee or the obligations of the
Corporation hereunder. Each Indemnitee shall execute all documents reasonably
required and shall do all things that may be reasonably necessary to secure the
rights of such Indemnitee’s Institutional Indemnitors under this Section 9.E,
including the execution of such documents as may be necessary to enable the
Institutional Indemnitors effectively to bring suit to enforce such rights,
including in the right of the Corporation. Each of the Institutional Indemnitors
shall be third-party beneficiaries with respect to this Section 9.E, entitled to
enforce this Section 9.E.

- 24 -

--------------------------------------------------------------------------------

F.           Witnesses. To the extent that any Indemnitee is a witness in any
Proceeding, such Indemnitee shall be indemnified against all costs and expenses
actually and reasonably incurred by such Indemnitee on his or her behalf in
connection therewith.

G.           Insurance. The Corporation may maintain insurance, at its expense,
to protect itself and any director, officer, employee or agent of the
Corporation or another corporation, limited liability company, partnership,
joint venture, trust or other enterprise against any expense, liability or loss,
whether or not the Corporation would have the power to indemnify such person
against such expense, liability or loss under this Article Nine or the DGCL.

H.           Indemnification of Employees and Agents of the Corporation. The
Corporation may, to the extent authorized from time to time by the Board, grant
rights to indemnification and to Advancement to any officer, employee or agent
of the Corporation, or to any person serving at the request of the Corporation
as an officer, employee or agent of another corporation or of a limited
liability company, partnership, joint venture, trust or other enterprise,
including service with respect to an employee benefit plan, to the fullest
extent of the provisions of this Article Nine with respect to the
indemnification and Advancement of directors of the Corporation.

- 25 -

--------------------------------------------------------------------------------

ARTICLE TEN
CORPORATE OPPORTUNITIES

A.           Corporate Opportunities. To the fullest extent permitted by law,
the Corporation, on behalf of itself and its subsidiaries, renounces any
interest or expectancy of the Corporation and its subsidiaries in, or in being
offered an opportunity to participate in, or in being informed about, an
Excluded Opportunity. “Excluded Opportunity” means any matter, transaction,
interest or opportunity that is presented or offered to, or acquired, created or
developed by, or which otherwise comes into the possession of, (i) any director
of the Corporation who is not an employee of the Corporation or any of its
subsidiaries, or (ii) any holder of Preferred Stock or any affiliate, partner,
member, director, equityholder, employee, agent or other related person of any
such holder, other than someone who is an employee of the Corporation or any of
its subsidiaries (a “Covered Person”), unless such matter, transaction, interest
or opportunity is presented or offered to, or acquired, created or developed by,
or otherwise comes into the possession of, a Covered Person expressly and solely
in such Covered Person’s capacity as a director of the Corporation.

B.           Effect of Repeal or Modification. Neither the repeal nor
modification of this Article Ten nor the adoption of any other amendment to this
Certificate of Incorporation inconsistent with this Article Ten shall eliminate
or reduce the effect of this Article Ten in respect of any business opportunity
first identified or any other matter occurring, or any cause of action, suit or
claim that, but for this Article Ten, would accrue or arise, prior to such
repeal, modification or adoption. Any person or entity purchasing or otherwise
acquiring any interest in any shares of capital stock of the Corporation shall
be deemed to have notice of and consented to the provisions of this Article Ten.

ARTICLE ELEVEN
JURISDICTION

Unless the Corporation consents in writing to the selection of an alternative
forum, the Court of Chancery in the State of Delaware shall be the sole and
exclusive forum for any stockholder (including a beneficial owner) to bring (i)
any derivative action or proceeding brought on behalf of the Corporation, (ii)
any action asserting a claim of breach of fiduciary duty owed by any director,
officer or other employee of the Corporation to the Corporation or the
Corporation’s stockholders, (iii) any action asserting a claim against the
Corporation, its directors, officers or employees arising pursuant to any
provision of the DGCL or the Certificate of Incorporation or Bylaws or (iv) any
action asserting a claim against the Corporation, its directors, officers or
employees governed by the internal affairs doctrine, except for, as to each of
(i) through (iv) above, any claim as to which the Court of Chancery determines
that there is an indispensable party not subject to the jurisdiction of the
Court of Chancery (and the indispensable party does not consent to the personal
jurisdiction of the Court of Chancery within ten (10) days following such
determination), which is vested in the exclusive jurisdiction of a court or
forum other than the Court of Chancery, or for which the Court of Chancery does
not have subject matter jurisdiction. If any provision or provisions of this
Article Eleven shall be held to be invalid, illegal or unenforceable as applied
to any person or entity or circumstance for any reason whatsoever, then, to the
fullest extent permitted by law, the validity, legality and enforceability of
such provisions in any other circumstance and of the remaining provisions of
this Article Eleven (including, without limitation, each portion of any sentence
of this Article Eleven containing any such provision held to be invalid, illegal
or unenforceable that is not itself held to be invalid, illegal or
unenforceable) and the application of such provision to other persons or
entities and circumstances shall not in any way be affected or impaired thereby.

* * *

- 26 -

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Certificate of Incorporation has been executed by a
duly authorized officer of the Corporation on this 27th day of June, 2018.

By: /s/ Vered Caplan Name: Vered Caplan Title: President


--------------------------------------------------------------------------------